DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/22/2021, 7/9/2021 and 5/14/2021 were considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Naoshi JP 2017223151discloses a pump device, comprising:
a rotor chamber (S3) and a rotor (71) rotatably disposed in the rotor chamber; 
a pump chamber (S1) and an impeller rotatably disposed in the pump chamber (Fig. 5), wherein impeller is coupled to the rotor and is configured to rotate with the rotor (Fig. 5);
a partition wall (51) defining a partition between the rotor chamber and the pump chamber (Fig. 5);
a motor case (6) that forms the rotor chamber together with the partition wall (Fig. 5);
a pump cover (4) forms the pump chamber together with the partition wall (Fig. 5); and 
a bearing (B1) that rotatably supports a rotor shaft (71) of the rotor with respect to the partition wall (Fig. 5); 
wherein: 
a boss part (Fig. 5) projects from the partition wall toward the rotor chamber and supports the bearing (Fig. 5);
a projection part extends from a lateral section of the boss part (Fig. 5), the projection part having an inclined surface section inclined radially inward toward a leading end side of the boss part (Fig. 5); and
the boss part has formed therein a connection hole (9) that extends from the rotor chamber (S3) to the pump chamber (S1).

    PNG
    media_image1.png
    683
    1037
    media_image1.png
    Greyscale

However, it does not teach that a rotor chamber side opening end of the connection hole opens along the inclined surface section.
The definition of “along” means in a line matching the length or direction of (see https://www.merriam-webster.com).  It does not mean “beside” or next to.  Beside is defined as by the side of (Id).  Thus, “beside” describes something that is near while “along” is used to describe someone or something going with.  Thus, it would be improper to interpret Naoshi’s rotor-side end of the connection hole (9) as “along” or going in or oriented in the same direction as the incline surface section.  
Assuming arguendo that the connection hole’s rotor-side end could be modified to be “along” the inclined surface the pump-side chamber the connection hole’s pump-side end would be in the cavity adjacent to the bearing; and would have to pass through a fastener.  Thus, even if the two components that are fastened together could be made integral (see MPEP 2144.04) the connection hole would no longer be connecting the pump chamber to the rotor chamber as required by the claim.
Thus, the claim is allowable for the novel and non-obvious orientation of the connection hole’s rotor-side end in addition to the other limitations of the claim.  A combination could not be reasonably made without improper hindsight reasoning. 
Claims 1-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Imakiire US 5297928, Wunderwald US 6238179 and Reyenga US 20150167467 for pumps with connection holes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/           Examiner, Art Unit 3745                                                                                                                                                                                             

							/J. Todd Newton, Esq./                                                                                      Primary Examiner, Art Unit 3745                                                                                                                  								4/27/2022